DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Response to Amendment
Claims 1, 16, 18, 21-22, 27 have been amended. A new claim 28 has been added. Claims 2 is cancelled. Claim 26 is currently withdrawn. Claims 1, 3-28 are thus pending.
The previous Drawing Objection of claim 16 is withdrawn because of the present amendments made to claim 16. Claim objections of claims 21-22 are withdrawn due to the amendments of claims 21-22. 112b rejection of claim 18 is hereby withdrawn due to the present amendments to claim 18.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole M. Bulman (attorney of record) on 9/10/2021.

The application has been amended as follows (Note, strikethrough (example) is for added language): 

Claim 1:
A robotic drive module for an elongate flexible medical device, the robotic drive module comprising: 
- a base, 
- a pair of drive members each having a drive surface, the pair of drive members being placeable in a drive configuration in which the drive surfaces of the drive members of the pair of drive members engage with the elongate flexible medical device to be driven, and are arranged on either side thereof, the pair of drive members being movably mounted relative to the base along one degree of freedom between a first and second position, 
- a control member suitable for controlling a movement relative to the base of the drive members of the pair of drive members in the drive configuration from the first to the second position, thus driving the elongate flexible medical device relative to the base, and 
- a disposable consumable sterile barrier comprising an attachment bracket for each drive member, and a flexible portion between adjacent attachment brackets, the flexible portion being connected to the attachment brackets, each drive member being attached to an 
wherein the pair of drive members are placeable alternately in the drive configuration and in a free configuration in which the drive surfaces of the drive members of the pair of drive members is not engaged with the elongate flexible medical device, 
wherein the control member is suitable for controlling, in a repeated cyclical manner, the movement of the drive members relative to the base, in the drive configuration, from the first to the second position, and a movement relative to the base of the drive members of the pair of drive members, in free configuration, from the second to the first position without driving the elongate flexible medical device relative to the base,
wherein each attachment bracket is assembled on the drive member by means of frangible zones connecting the drive surface, in contact with the elongate flexible medical device, to an assembly portion on the drive member.

Claim 3:
The robotic module according to claim 1, wherein the base is a first base, the pair of drive members is a first pair of drive members, the robotic module further comprising: 
- a second base, 
- a second pair of drive members each having a drive surface, the second pair of drive members being placeable in a drive configuration in which the drive surfaces of the drive members of the second pair of drive members engage with the elongate flexible medical device to be driven and are arranged on either side thereof, 
the second pair of drive members being movably mounted relative to the second base along one degree of freedom between a first and second position, 
- the control member being suitable for further controlling a movement relative to the base of the drive members of the second pair of drive members, in the drive configuration, from 

Claim 10 is cancelled.
Claim 26 is cancelled.

Allowable Subject Matter
Thus Claims 1, 3-9, 11-25 and 27-28 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitations of claim 10 were previously indicated as allowable in previous rejections because the prior art does not provide disclosure or teaching alone or in combination of a robotic module wherein “each attachment bracket is assembled on the drive member by means of frangible zones connecting the drive surface, in contact with the elongate flexible medical device, to an assembly portion on the drive member”. Thus as the Examiner’s amendment above moved the limitations of claim 10 into the independent claim 1; claim 1 and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/10/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786